In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-20-00263-CV
                              __________________

                     KENNETH A. BITGOOD, Appellant

                                        V.

     STEPHEN S. HARKNESS AND ANNA M. HARKNESS, Appellees

__________________________________________________________________

                On Appeal from the 457th District Court
                     Montgomery County, Texas
                   Trial Cause No. 20-05-05682-CV
__________________________________________________________________

                          MEMORANDUM OPINION

      This appeal pertains to a dispute over property restrictions. Kenneth A.

Bitgood (Bitgood or Appellant) owns a .382 acre tract and a .131 acre tract of land

located in the Elijah Collard Survey, Abstract 7, in Montgomery County, Texas.

Bitgood’s neighbors, Stephen S. Harkness and Anna M. Harkness (collectively

Harkness or Appellees) own a 1.5728 acre tract of land next to Bitgood. This dispute

arose when Harkness began to build a structure on the 1.5728 acres. Bitgood filed a

suit against Harkness to stop Harkness from building what Bitgood calls a “pole

                                         1
barn” and what Harkness describes as a “workshop.” Bitgood alleged that Harkness

was violating certain deed restrictions. In the trial court, initially the trial court

granted a temporary injunction in favor of Bitgood, but thereafter the trial court held

another hearing and entered an Order Sustaining Defendants’ Amended Motion to

Dismiss for Lack of Subject Matter Jurisdiction, and therein dissolved the temporary

injunction and dismissed the Plaintiff’s First Amended Application for Temporary

Restraining Order, Temporary Injunction, Permanent Injunction, and Original

Petition without prejudice.

      Bitgood appeals the trial court’s order (1) sustaining Appellees’ Amended

Motion to Dismiss for Lack of Subject Matter Jurisdiction; (2) dismissing without

prejudice Bitgood’s First Amended Application for Temporary Restraining Order,

Temporary Injunction, Permanent Injunction, and Original Petition; and

(3) dissolving the temporary injunction. See Tex. Civ. Prac. & Rem. Code Ann. §

51.014. We affirm the trial court’s order.

                          Factual Background and History

      In 1972, Bill and Agnes D’Amico purchased a 5.935 acre tract of land

(hereinafter also called the Larger Tract) located in the Elijah Collard League

Survey, Abstract 7 in Montgomery County, Texas, as described in a deed filed for

record in Montgomery County, Texas. In 1975, the D’Amicos sold three parcels out

of the 5.935 acre Larger Tract, and they executed and filed for record a Declaration

                                             2
of Covenants, Conditions Restrictions and Easements (the “1975 D’Amico

Restrictions”), which specifically made the restrictions therein applicable to the

three parcels as described on the attached Exhibits A, B, and C to the 1975 D’Amico

Restrictions. 1 Bitgood and Harkness do not dispute that the three parcels described

in the 1975 D’Amico Restrictions are not part of Bitgood’s or Appellees’ property.

Over the course of decades, the D’Amicos sold other parcels that were carved out of

the Larger Tract and the conveyances varied as to whether any restrictions were

placed on the parcels. Some of the conveyances were made subject to the 1975

D’Amico Restrictions and some were not. Some conveyances were not subject to

any restrictions, and some parcels were conveyed only with language stating they

were subject to restrictions “if any” and no reference was made to any specific

restrictions. Other parcels were conveyed with restrictions contained in the deed of

conveyance and those restrictions were not the same as the 1975 D’Amico

Restrictions.

      In 2006, Bitgood purchased his .382 parcel from Billy Gray D’Amico, subject

to restrictions “if any,” but the parties do not dispute that when Bitgood purchased


      1
         According to the appellate record, there was no plat attached to, no
subdivision map filed with, and no specific subdivision described in the 1975
D’Amico Restrictions. Exhibit A attached thereto contained field notes describing a
.3995 acre tract out of the Larger Tract, Exhibit B attached thereto contained field
notes describing a .134 acre tract out of the Larger Tract, and Exhibit C attached
thereto contained field notes describing a 65.4 square foot parcel out of the Larger
Tract.
                                          3
the tract, no recorded restrictions applied to the parcel. On March 5, 2007, Bitgood

and his wife then purchased the .131 acre parcel from the D’Amicos, and the deed

stated it was subject to restrictions “if any,” and the parties do not dispute there were

no recorded restrictions applicable to that parcel. Both parcels were carved out of

the 5.935 acre Larger Tract.

      Melanie Faulkner purchased a 1.408 acre parcel from the D’Amicos in 2000

and a .1258 acre parcel from the D’Amicos in 2007, and both parcels were carved

out of the 5.935 acre Larger Tract and subject to recorded restrictions, “if any” (the

parties do not dispute that there were no recorded restrictions applicable to that

parcel).

      On March 6, 2007, Melanie Faulkner sold her 1.5728 acres 2 to Eric D.

Hitchcock and at that time she attached several listed “restrictions” that appear to

have been taken from some undescribed parcels or other conveyances, and there are

marks and handwritten notations thereon. The restrictions attached to the Hitchcock

deed do not match the restrictions contained in the 1975 D’Amico Restrictions. In

pertinent part, in the deed of conveyance from Faulkner to Hitchcock, which




      2
        It is not clear from the appellate record what accounted for the discrepancy
between the total numerical acreage of the two lots referenced in the deeds from
D’Amico to Faulkner (.1258 + 1.408=1.54 rounding up) with the 1.5728 acres
described in the deed from Faulkner to Hitchcock.
                                           4
occurred after Bitgood had already purchased his lots, the deed included the

following language:

            (A) . . . . No building shall be erected, altered, placed or
      permitted to remain on any tract other than one detached single family
      dwelling not to exceed (3) stories in height, together with a private
      garage or carport for not more than three (3) cars and servant’s type
      quarters, which may be occupied by an integral part of the family
      occupying the main residence of the building site, or by servants
      employed on the premises; and (2) a tool shed or work shop []; attached
      or unattached to the residence building.

             (B) No improvements of any nature shall be erected, placed or
      altered on any building plot on this tract until the plans, specifications
      and plot plans showing the location of such improvements, have been
      approved in writing as to conformity and harmony of external design
      with existing structures on this tract and as to location with respect to
      topography and finished ground elevation by the Architectural Control
      Committee, originally consisting of Bill D’Amico and Agnes D’Amico,
      that may be expanded to include up to three additional property owners,
      when 3/4ths of the property is sold. . . .

             (C) Except as may be authorized in writing by the
      Architectural Control Committee, no portion of any building shall be
      located nearer than the 25 foot building line [] that runs adjacent to and
      follows the road easement for “Lake Conroe Drive” or nearer to said
      lots sides and rear lines than 15 (fifteen) feet.

            ....

            (F) . . . . All buildings shall be constructed with brick or stone or
      a combination of the two covering at least sixty (60) percent of the
      outside wall area. . . .

            ....

             (H) No housing for garage, servant’s quarters, or other service
      function of the dwelling establishment shall be erected or placed upon

                                          5
      any building site until construction of the dwelling proper has been
      started and is actually underway. . . .

            (U) The covenants, conditions, restrictions, and easements of this
      declaration shall run with and bind the property and shall inure to the
      benefit of and be enforceable by any property owner within the said
      5.935 acre unless amended as provided herein, shall be effective for a
      term of twenty years from the date this declaration is recorded. After
      which time said covenants, conditions and restrictions shall be
      automatically extended for successive periods of ten years, the
      covenants, conditions, and restrictions of the declaration may be
      amended by an instrument executed by a majority vote of the
      Architectural Control Committee[.]

In 2017, Hitchcock sold the 1.5728 acre parcel, which is adjacent to Bitgood’s two

parcels, to the Appellees. The deed from Hitchcock states that it was made subject

to “[v]alidly existing easements, rights-of-way, and prescriptive rights, whether of

record or not; and all presently recorded and validly existing instruments, other than

conveyances of the surface fee estate, that affect the Property.”

      Bitgood sued Appellees to enforce deed restrictions that Bitgood contends

was placed on Appellees’ parcel at the time Appellees purchased their parcel. The

restriction at issue was inserted into the Hitchcock deed after Bitgood purchased his

parcels and about forty years after the D’Amicos sold the parcels out of the Larger

Tract. Bitgood filed Plaintiff’s First Amended Application for Temporary

Restraining Order, Temporary Injunction, Permanent Injunction, and Original

Petition (the Petition), suing Appellees for injunctive relief, claiming they were

violating restrictive covenants conveyed in the Defendants’ July 21, 2017 Warranty

                                          6
Deed on file in Montgomery County. The Petition alleges that the restrictive

covenants are detailed by the March 6, 2007 General Warranty Deed on file with

Montgomery County and are enforceable by the same deed by any property owners

within the Larger Tract. According to the Petition, the “pole barn” 3 Appellees are

constructing on their tract violates the restrictions on the property because the

structure (1) violates the restrictions because barns are expressly prohibited, and the

pole barn exceeds dimensions for buildings on Appellees’ property; (2) violates the

restrictions because Appellees failed to obtained approval from the Architectural

Control Committee for the new pole barn on Appellees’ property; (3) violates the

restrictions because the pole barn is being constructed within the required setbacks

and easements; (4) violates the restrictions because the pole barn will not be

constructed of brick or stone but of metal; and (5) violates the restrictions because

Appellees have not constructed their residential dwelling.

      The trial court issued a temporary injunction on June 4, 2020. Appellees filed

their Third Amended Answer and subsequently their Defendants’ Amended Motion

to Dismiss for Lack of Subject Matter Jurisdiction and Dissolve the Temporary

Injunction (the Motion). In the Motion, Appellees alleged that Bitgood “lacks

standing to pursue his claim because the deed restrictions, whether or not valid or



      3
        Appellees dispute that they are building a “pole barn” and they contend they
are building a workshop.
                                          7
enforceable, are not enforceable” by Bitgood against Appellees. Specifically,

Appellees argued that Bitgood lacks standing to sue Appellees because (1) there is

no privity of contract or title between Bitgood and Appellees; and (2) Bitgood is not

subject to the very covenants he claims are being violated by Appellees, which

negates mutuality of obligations between the parties because there is no common

plan or scheme in the development of the approximate Larger Tract that includes the

parcels acquired by Bitgood and Appellees, among others. Appellees attached as

exhibits to their Motion the deeds of conveyance for the parcels within the Larger

Tract. According to Appellees, Bitgood bases his standing on Section (U) of the deed

restrictions in Hitchcock’s deed, which Bitgood alleged would be applicable to

Appellees’ parcel, and Bitgood contends that Section (U) provides that any property

owner within the Larger Tract has standing to enforce those restrictions. According

to Appellees, the restrictions in the Hitchcock deed cannot give Bitgood standing

because there is no common plan or scheme in the development of the Larger Tract,

negating mutuality of obligation. Appellees contend that the restrictions in the

Hitchcock deed are personal covenants between Appellees and their predecessor in

title only.

       Bitgood filed a response to the Motion. In his response, Bitgood argued that

he has standing because the plain language of the restrictions granted him the

authority to enforce the restrictions. He based this argument on Section (U) of the

                                         8
restrictions in the Hitchcock deed. Bitgood also argued that the general scheme of

the Larger Tract provided benefit to all the owners in the Larger Tract, and therefore

the owners in the Larger Tract may enforce the restrictions on Appellees’ parcel.

      After a hearing, the trial court granted the Motion to Dismiss and found that

Bitgood lacked standing, dismissed Bitgood’s claims without prejudice, and

dissolved the temporary injunction. Bitgood timely appealed.

                                 Standard of Review

      The determination of whether to dissolve a temporary injunction lies within

the sound discretion of the trial court, and we will not overrule its determination

absent an abuse of discretion. See Kassim v. Carlisle Interests, Inc., 308 S.W.3d 537,

540 (Tex. App.—Dallas 2010, no pet.); Universal Health Servs., Inc. v. Thompson,

24 S.W.3d 570, 580 (Tex. App.—Austin 2000, no pet.). A trial court abuses its

discretion when it acts in an unreasonable and arbitrary manner or when it acts

without reference to any guiding principles. Downer v. Aquamarine Operators, Inc.,

701 S.W.2d 238, 241-42 (Tex. 1985). When, as here, the interlocutory appeal is from

an order granting a motion to dissolve, and the initial order granting temporary

injunctive relief was not appealed, we do not consider the propriety of the trial

court’s decision granting the initial injunctive relief. See Tober v. Turner of Tex.,

Inc., 668 S.W.2d 831, 834 (Tex. App.—Austin 1984, no writ). Our review of the

trial court’s order of dissolution is limited to the narrow question of whether the trial

                                           9
court’s action in dissolving the injunction constituted a clear abuse of discretion.

Desai v. Reliance Mach. Works, Inc., 813 S.W.2d 640, 641-42 (Tex. App.—Houston

[14th Dist.] 1991, no writ). “Whether a party has standing to maintain a suit is a

question of law, which we review de novo.” Hobbs v. Van Stavern, 249 S.W.3d 1, 3

(Tex. App.—Houston [1st Dist.] 2006, pet. denied) (citing Tex. Dep’t of Transp. v.

City of Sunset Valley, 146 S.W.3d 637, 646 (Tex. 2004)).

                                   Issues on Appeal

      In issue one, Bitgood argues that the trial court abused its discretion in

dissolving the temporary injunction because dissolution is only proper when the

movant establishes changed circumstances. According to Bitgood, there are no

changed circumstances, and none were alleged. In issue two, Bitgood argues he has

standing to bring claims against the Appellees (1) based on the express language in

the property restrictions for Appellees’ property; (2) as an intended third-party

beneficiary to those restrictions; or (3) due to the general scheme of development for

the Larger Tract, a tract that once included both Appellant’s and Appellees’

properties. In the alternative, Bitgood argues in issue three that the trial court erred

in dismissing Bitgood’s claims before allowing for additional discovery on

Bitgood’s standing.




                                          10
                                      Standing

      In his first issue, Bitgood argues that the trial court abused its discretion in

dissolving the temporary injunction because dissolution was not proper because the

movant failed to establish changed circumstances. We disagree. While it is true that

a trial court generally has no duty to dissolve a temporary injunction, the trial court

should dissolve an injunction when fundamental error has occurred, or conditions

have changed. See Cellular Mktg., Inc. v. Houston Cellular Tel. Co., 784 S.W.2d

734, 735 (Tex. App.—Houston [14th Dist.] 1990, no writ). Fundamental error exists

when the record affirmatively shows that the court rendering the injunction lacked

jurisdiction of the subject matter. Mack Trucks, Inc. v. Tamez, 206 S.W.3d 572, 577

(Tex. 2006); Pirtle v. Gregory, 629 S.W.2d 919, 920 (Tex. 1982).

      “Standing is a prerequisite to subject-matter jurisdiction, and subject-matter

jurisdiction is essential to a court’s power to decide a case.” Bland Indep. Sch. Dist.

v. Blue, 34 S.W.3d 547, 553-54 (Tex. 2000) (citation omitted). “In order for any

person to maintain a suit it is necessary that he have standing to litigate the matters

in issue.” Hunt v. Bass, 664 S.W.2d 323, 324 (Tex. 1984). “Standing consists of

some interest peculiar to the person individually and not as a member of the general

public.” Id.

      A party seeking affirmative relief must allege facts in his or her pleading that

“affirmatively demonstrate the court’s jurisdiction to hear the cause.” Tex. Ass’n of

                                          11
Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 446 (Tex. 1993); see also In re S.M.D.,

329 S.W.3d 8, 13 (Tex. App.—San Antonio 2010, pet. dism’d) (“The burden of

proof on the issue of standing is on the party asserting standing.”). And courts must

consider evidence relevant to jurisdiction, when doing so is necessary to resolve a

challenge to the trial court’s jurisdiction. Tex. Dep’t of Parks & Wildlife v. Miranda,

133 S.W.3d 217, 223 (Tex. 2004); Bland, 34 S.W.3d at 555.

      Bitgood argues on appeal that Appellees should not be able to “use a

procedural backdoor in order to overturn an injunction” when Appellees failed to

object on the ground of standing at the time of the injunction hearing and then did

not timely appeal the temporary injunction order. Standing is an element of subject-

matter jurisdiction that may be raised by a party for the first time on appeal or may

be considered by the court sua sponte. Tex. Ass’n of Bus., 852 S.W.2d at 445-46;

Myer v. Cuevas, 119 S.W.3d 830, 833 (Tex. App.—San Antonio 2003, no pet.).

Standing cannot be waived or conferred by agreement. Tex. Ass’n of Bus., 852

S.W.2d at 445-46; Green Tree Servicing, LLC v. Woods, 388 S.W.3d 785, 790 (Tex.

App.—Houston [1st Dist.] 2012, no pet.); In re Smith, 262 S.W.3d 463, 466 (Tex.

App.—Beaumont 2008, orig. proceeding). In his Reply Brief, Bitgood asserts he is

not alleging that Appellees waived their standing argument, but he argues that “[t]he

alleged standing issue existed at the time the [temporary] Injunction was granted and

[Appellees] should have appealed at that time.”

                                          12
      In the record now before us, Appellees alleged that Bitgood lacked standing

in the trial court, and Appellees also filed a motion to dismiss with the trial court,

but even if Appellees had not, this Court is “obligated to review sua sponte issues

affecting jurisdiction.” See M.O. Dental Lab v. Rape, 139 S.W.3d 671, 673 (Tex.

2004). As we have previously discussed, a trial court has a duty to dissolve an

injunction where there is fundamental error, such as when the record affirmatively

shows that the trial court does not having subject matter jurisdiction due to lack of

standing. See Tamez, 206 S.W.3d at 577; Tex. Ass’n of Bus., 852 S.W.2d at 443-45;

Pirtle, 629 S.W.2d at 920; Cellular Mktg., Inc., 784 S.W.2d at 735.

      Bitgood argues that he has standing to bring claims against the Appellees (1)

based on the express language in Appellees’ property restrictions; (2) as an intended

third-party beneficiary to those restrictions; and (3) due to the general scheme of

development for the Larger Tract, a tract that includes both Appellant’s and

Appellees’ parcels. When reviewing an order granting a motion to dissolve a

temporary injunction, and the initial order granting temporary injunctive relief was

not appealed, we do not consider the propriety of the trial court’s decision granting

the initial injunctive relief, and we are restricted to reviewing the pleadings and the

record from the hearing on the motion to dissolve the temporary injunction. See

Murphy v. McDaniel, 20 S.W.3d 873, 877 (Tex. App.—Dallas 2000, no pet.) (citing

Tober, 668 S.W.2d at 834-45).

                                          13
         In disputes over deed restrictions, a person has standing to enforce the

restrictions only upon a showing that the restrictions were intended to inure to his or

her benefit. Calvary Temple v. Taylor, 288 S.W.2d 868, 870 (Tex. App.—Galveston

1956, no writ); see also Wasson Interests, Ltd. v. Adams, 405 S.W.3d 971, 973-74

(Tex. App.—Tyler 2013, no pet.) (where city leased parcel of land to lessee and

conveyed second parcel across road from first parcel subject to restrictions,

restriction was for city’s benefit, and lessee of first parcel lacked standing to enforce

restriction against owner of second parcel); Ski Masters of Tex., LLC v. Heinemeyer,

269 S.W.3d 662, 668-69 (Tex. App.—San Antonio 2008, no pet.) (standing depends

on privity of contract or existence of a common plan or scheme applicable to

restricted property and property owned by party seeking enforcement).; McCart v.

Cain, 416 S.W.2d 463, 465 (Tex. App.—Ft. Worth 1967, writ ref’d n.r.e.) (party

claiming restriction must show that restriction exists and is for the benefit of his

land).

         “[I]t is well settled that a restriction on a piece of property may not be enforced

by one who owns land not subject to the restriction, absent privity of contract or a

general plan or scheme of development applicable to the land that the plaintiff does

own.” Country Cmty. Timberlake Vill., L.P. v. HMW Special Util. Dist., 438 S.W.3d

661, 668 (Tex. App.—Houston [1st Dist.] 2014, pet. denied) (citing Wasson

Interests, 405 S.W.3d at 974 (restrictive covenant is not enforceable solely due to

                                             14
common source of title but requires either privity of contract or a general plan or

scheme of development)).

       “Ordinarily, only the contracting parties and those in direct privity with the

contracting parties have standing to enforce restrictive covenants.” Dealer Comput.

Servs., Inc. v. DCT Hollister Rd, LLC, 574 S.W.3d 610, 616 (Tex. App.—Houston

[14th Dist.] 2019, no pet.). Bitgood acknowledges he is not a party to the Hitchcock

deed in question, but he argues he has standing as an intended third-party beneficiary

of the restrictions. In making this argument, Bitgood solely relies on the language of

Section (U) in the Hitchcock deed. We explain below that the language in Section

(U) does not grant Bitgood standing and further reject his claim that he is an intended

third-party beneficiary.

       Generally, when the party seeking to enforce a restrictive covenant is not a

party to the contract, each purchaser within a recorded subdivision may still have

standing to enforce such restrictions if the original owner of the parent tract

subdivided the property into lots and created a subdivision in which all the property

owners agree to the same or similar restrictive covenants designed to further the

owner’s general plan or scheme of development. See Ski Masters, 269 S.W.3d at

668.

       [T]he general rule may be safely stated to be that where there is a
       general plan or scheme adopted by the owner of a tract, for the
       development and improvement of the property by which it is divided
       into streets and lots, and which contemplates a restriction as to the uses
                                          15
      to which lots may be put, or the character and location of improvements
      thereon, to be secured by a covenant embodying the restriction to be
      inserted in the deeds to purchasers, and it appears from the language of
      the deed itself, construed in the light of the surrounding circumstances,
      that such covenants are intended for the benefit of all the lands, and that
      each purchaser is to be subject thereto, and to have the benefit thereof,
      and such covenants are inserted in all the deeds for lots sold in
      pursuance of the plan, a purchaser and his assigns may enforce the
      covenant against any other purchaser, and his assigns, if he has bought
      with actual or constructive knowledge of the scheme, and the covenant
      was part of the subject-matter of his purchase.

Hooper v. Lottman, 171 S.W. 270, 272 (Tex. App.—El Paso 1914, no writ); see also

Evans v. Pollock, 796 S.W.2d 465, 466 (Tex. 1990) (describing Hooper as “[t]he

leading Texas case” in this area).

      Bitgood alleges the original owners (the D’Amicos) adopted a general scheme

of development for the Larger Tract, which once included both Appellant’s and

Appellees’ parcels. As explained above, when a grantor subdivides his land,

imposing covenants and restrictions that run with the land, and conveys it to various

grantees, each grantee may enforce those covenants if they were part of a general

plan or scheme of development for the entire parcel that was part of the inducement

for purchasers to obtain land within the restricted area. See Hooper, 171 S.W. at 272;

see also Ski Masters, 269 S.W.3d at 669. When a property owner seeks to enforce

such a restrictive covenant, standing depends on “(1) the existence of a general plan

or scheme of development (2) that was part of the inducement for purchasers to

obtain land within the restricted area[.]” Ski Masters, 269 S.W.3d at 669.

                                          16
      The most familiar cases in which courts of equity have upheld the right
      of owners of land to enforce covenants to which they were not parties
      are those in which it has appeared that a general building scheme or
      plan for the development of a tract of land has been adopted, designed
      to make it more attractive for residential purposes by reason of certain
      restrictions to be imposed on each of the separate lots sold. This forms
      an inducement to each purchaser to buy, and it may be assumed that he
      pays an enhanced price for the property purchased. The agreement
      therefore enters into and becomes a part of the consideration. The buyer
      submits to a burden upon his own land because of the fact that a like
      burden imposed on his neighbor’s lot will be beneficial to both lots. The
      covenant or agreement between the original owner and each purchaser
      is therefore mutual. The equity in this particular class of action is
      dependent as much on the existence of the general scheme of
      improvement or development as on the covenant, and restrictions which
      contemplate a general building plan for the common benefit of
      purchasers of lots are recognized and enforced by courts of equity at
      the instance of the original grantor or subsequent purchasers.

Hooper, 171 S.W. at 272; see also Curlee v. Walker, 244 S.W. 497, 498 (Tex. 1922)

(“It was implied in each contract that every other contract should have these same

provisions of restrictions, as they were for the benefit of all and at once formed an

inducement to each purchaser.”).

      A general plan or scheme of development “‘may be established in various

ways, such as by express covenant, by implication from a filed map, or by parol

representations made in sales brochures, maps, advertising, and oral statements on

which the purchaser relied in making his purchase.’” Country Cmty. Timberlake

Vill., L.P., 438 S.W.3d at 668 (quoting Lehmann v. Wallace, 510 S.W.2d 675, 680

(Tex. App.—San Antonio 1974, writ ref’d n.r.e.).



                                         17
      To establish the existence of a general plan or scheme of development, the

party seeking to enforce deed restrictions must establish that

      [1] a common grantor [2] develop[ed] a tract of land [3] for sale in lots
      and [4] pursue[d] a course of conduct which indicate[d] that he
      intend[ed] to inaugurate a general scheme or plan of development [5]
      for the benefit of himself and the purchasers of various lots, and [6] by
      numerous conveyances [7] insert[ed] in the deeds substantially uniform
      restrictions, conditions and covenants against the use of the property
      . . . .

Evans, 796 S.W.2d at 466 (quoting Minner v. City of Lynchburg, 129 S.E.2d 673,

679 (Va. 1963)). When the developer’s actions satisfy all of these requirements,

      “the grantees acquire by implication an equitable right, variously
      referred to as an implied reciprocal negative easement or an equitable
      servitude, to enforce similar restrictions against that part of the tract
      retained by the grantor or subsequently sold without the restrictions to
      a purchaser with actual or constructive notice of the restrictions and
      covenants.”

Evans, 796 S.W.2d at 466 (quoting Minner, 129 S.E.2d at 679). “The most common

test of the existence of a general building or neighborhood scheme is an intent that

the protection of the restrictive covenant[s] inure to the benefit of the purchasers of

the lots in the tract.” Lehmann, 510 S.W.2d at 680. “Such an intent is said to arise

from representations as to the restrictions made for the purpose of inducing the

purchaser of the several lots to pay higher prices because of the restrictions.” Id.

      Bitgood failed to meet his burden to establish the existence of a general plan

or scheme applicable to both his and Appellees’ tracts. The evidence does not show,

among other facts, that the D’Amicos developed the Larger Tract for sale in lots nor
                                          18
does it establish that they inserted in the deeds substantially uniform restrictions,

conditions, and covenants against the use of the property. See Evans, 796 S.W.2d at

466. The pleadings and evidence established that the restrictions, conditions, and

covenants governing the parcels conveyed by the D’Amicos were not “substantially

uniform” and were, in fact, vastly different. 4

      As the Supreme Court has explained, the imposition of restrictions on
      only one piece of property or one portion of a larger parcel is evidence
      of a general scheme covering only the restricted land. Examining the
      law of numerous other states, the Court explained that only the land
      specifically restricted is subject to restrictive covenants, and those
      covenants benefit only the land so restricted. When a landowner
      imposes different conditions on different portions of his land or
      subdivides the land in stages, “for purposes of the implied reciprocal
      negative easement doctrine, each separate recording create[s] a separate
      and distinct subdivision with its own set of restrictions benefitting and
      burdening only the land in that particular subdivision.”


      4
        Bitgood cites Hooper v. Lottman, 171 S.W. 270, 272 (Tex. App.—El Paso
1914, no writ), for the proposition that the lack of uniformity in the restrictions and
deeds for the Larger Tract does not conclusively establish the lack of a general
scheme. Hooper is distinguishable in that it involved deed restrictions imposed by
the original developer of the land and on an entire section of developed land. In the
present case, the restrictions at issue were never part of the 1975 D’Amico
Restrictions which specifically only applied to three small unrelated parcels, and
instead the restrictions were placed on Appellees’ 1.57 acres by a subsequent
purchaser. The evidence in the case at bar simply does not support the existence of
a general plan or scheme. In fact, the record includes a plat map of a 63.611 acre
tract owned by the D’Amicos that is near the 5.935 acre Larger Tract, but unlike the
5.935 acre Larger Tract, the plat map shows the D’Amicos subdivided the 63.611
acre parcel into what they described as the Tres Subdivision, they delineated lots and
roads in the subdivision, and they also imposed restrictions upon the entire
subdivision. Had the D’Amicos wanted to subject the entire 5.935 acre Larger Tract
to a similar general scheme of restrictions, they could have done so in a similar
fashion as they did for the Tres Subdivision.
                                          19
Country Cmty. Timberlake Vill., L.P., 438 S.W.3d at 670 (quoting Evans, 796

S.W.2d at 472) (citations omitted).

      Not only has Bitgood failed to show the existence of a general plan or scheme

of development, but he has also failed to show that the alleged general plan or

scheme of development with the alleged restrictions he seeks to enforce induced him

to purchase his parcels out of the Larger Tract. See Ski Masters, 269 S.W.3d at 669.

The trial court was presented with evidence that D’Amico initially sold the two

parcels to Bitgood, as well as the parcels that would ultimately be purchased by

Harkness, without any such restrictions. Bitgood purchased his parcels prior to any

restrictions being imposed within the Hitchcock deed. Bitgood could not have been

induced to purchase his parcels by the existence of such restrictions or an alleged

general plan or scheme because none existed at that time Bitgood purchased his

parcels from D’Amico. The trial court correctly concluded that Appellees’ tract was

not part of a general plan or scheme of development that would bring it within the

exception to the general rule that requires privity of contract. See Ski Masters, 269

S.W.3d at 669; Hooper, 171 S.W. at 272.

      Bitgood also argues he has standing based on the express language of the

restriction in paragraph (U) in the Hitchcock deed that states that “[t]he covenants,

conditions, restrictions, and easements of this declaration shall run with and bind the

property and shall inure to the benefit of and be enforceable by any property owner

                                          20
within the [Larger Tract.]” The Supreme Court of Texas in Baker v. Henderson, 153

S.W.2d 465 (Tex. 1941), explained that similar express language does not establish

standing where there is no privity of contract between the party trying to enforce the

restriction and the owner of the restricted property. In this case, there is an absence

of a general plan or scheme, and the party trying to enforce the restriction did not

purchase their property in reliance on the restriction or the restriction was not part

of the consideration paid for their property. See id. at 468-70. Bitgood lacks privity

of contract and he lacks standing and cannot rely upon the language in the Hitchcock

deed restrictions.

      We conclude that Bitgood has not met his burden to show that he has standing

to enforce the restrictive covenants in question. Bitgood has not shown that he was

a party to the covenant, has not established that he is in privity of estate with the

contracting parties, and has not established that there was a general plan or scheme

of development, or that he relied upon the restrictions in question as an inducement

to the purchase of his parcels. See Country Cmty. Timberlake Vill., L.P., 438 S.W.3d

at 668. The trial court correctly concluded that the temporary injunction was entered

in error because Bitgood lacked standing to enforce the alleged restriction. Based on

the record before us, we cannot conclude that the trial court abused its discretion in

granting the motion to dissolve the temporary injunction. Issues one and two are

overruled.

                                          21
                                    Continuance

      In his third and last issue, Bitgood argues that the trial court erred in

dismissing Bitgood’s claims before allowing for additional discovery on Bitgood’s

standing. In his response to the Motion, Bitgood stated that “prior to granting

Defendants’ Motion, should the Court be so inclined, Plaintiff requests the Court to

continue the hearing and allow Plaintiff to conduct discovery related to subject

matter jurisdiction.”

      A decision on a motion for continuance lies within the sound discretion of the

trial court, and an appellate court will not disturb a trial court’s denial of a motion

for continuance unless the record reveals a clear abuse of discretion. BMC Software

Belg., N.V. v. Marchand, 83 S.W.3d 789, 800 (Tex. 2002). Bitgood had the burden

to plead, and when challenged, to prove facts that affirmatively showed his standing

to bring the suit. See Tex. Ass’n of Bus., 852 S.W.2d at 446; In re S.M.D., 329 S.W.3d

at 13. Because the pleadings and evidence before the trial court affirmatively

established that Bitgood lacked standing to bring the suit, we cannot say the trial

court’s denial of Bitgood’s motion for continuance was a clear abuse of discretion.

Issue three is overruled.

      Having overruled all Appellant’s issues, we affirm the trial court’s order.




                                          22
      AFFIRMED.

                                                _________________________
                                                    LEANNE JOHNSON
                                                          Justice

Submitted on February 16, 2021
Opinion Delivered June 10, 2021

Before Golemon, C.J., Horton and Johnson, JJ.




                                      23